Mr. Justice Wole
delivered the opinion of the court;' '
It appears from the Registry of Property of Arecibo that on August 8, 1901, Pedro Carlo and Antonio Saavedra sold to Margarita Feliciano y Nieves, the wife of Juan Nepomu-ceno Prieto, for $500, a lot of 36 acres situated within the jurisdiction of Arecibo. ■ ’'
By public deed No. 50 executed before Notary Márquez y Abrams on August 4, 1910, the said Margarita Feliciano y Nieves made a voluntary mortgage in favor of Rafael Igar-tua del Valle in the sum of $450 on said 36 acres.
On July 26, 1913, Rafael Igartua del Valle, owner of thé mortgage, Margarita Feliciano y Nieves and Juan Prieto y de León, her husband, made another deed for the purpose of modifying the previous mortgage. The owner of the mortgage received $130 and extended the mortgage to July 15, 1916, liberating or exonerating from the mortgage 18 acres of the 36 acres originally mortgaged. The registrar recorded the deed in modification, but with the curable defect that it did not appear that the price paid for the property acquired was the separate property of the wife.
We are at a loss to understand the position of the registrar. In the first place, it does not appear that Margarita Feliciano y Nieves was acquiring a piece, of property, but that she- was obtaining the release of part of a lot already recorded in her name.
However, if it be supposed that the deed in modification *45created a new property right, the mere fact that such deed does not recite the origin of the purchase price can make no difference. Margarita Feliciano y Nieves is not asserting that the title so acquired is Her separate property. The registrar is entirely correct in maintaining that property so acquired would he presumed to he ganancial. It. is only when a husband or wife is seeking to have property recorded as Ms or her separate property that the principle of Felíu et al. v. The Registrar of Property, 16 P. R. R., 728, is applicable. In the record of the registry in this chain of title there is no attempt to set up a separate title in the wife.
The note must he reversed.

Reversed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.